*23Opinion,
Mr. Justice Clark:
In the distribution of the estate of Philip Christian Ranninger, deceased, Sophia Sieber made a claim of $3,000 and upwards, for compensation as nurse and housekeeper for six years previous to his death. The auditor found that the claimant did, during the period stated, actually serve Ranninger in this capacity, under employment as a housekeeper, and allowed her $1,560 as a compensation therefor, and this finding and allowance was approved by the court. Unless, therefore, the error is flagrant the decree will not be disturbed.
Philip Christian Ranninger was twice married. During the life of his first wife, Sophia Sieber in partnership with her aunt, who afterwards became the second wife, carried on the dressmaking business in the city of Lancaster. This partnership continued for some eighteen years, which was several years after Ranninger’s second marriage. The health of her aunt and also of Mr. Ranninger, the husband, at the end of this period, became so bad that the business was abandoned; and after that Sophia devoted herself exclusively to the care of both, until her aunt, the second Mrs. Ranninger, died, when she continued to care for him until the time of his death.
There can be no question that the services rendered were of the most valuable and meritorious character. Mr. Ranninger suffered from some severe nervous disorder, and needed constant care and waiting. He was of a most irritable and exacting disposition, and the duties, which Sophia was obliged to discharge, were of a most disagreeable nature. She was, however, a faithful and devoted nurse, and, excepting when prostrated from the effects of over-xertion, was constantly in his service. The old man took great pride in attesting her devotion to him, and on frequent occasions freely expressed his gratitude to her, for her fidelity. Services of this character, rendered under such circumstances, are worthy of reward, and when they are shown to have been rendered, the law implies a promise to pay what they are reasonably worth.
She was not of kin by blood to. the decedent; she was the niece of his second wife. This is a fact worthy of consideration in rebuttal of the legal implication stated, but it does not defeat it. There is some evidence that she had means of her own, realized from the dressmaking business, and that she *24paid for such, articles as she needed for her own use, medical attendance, etc.; that she performed the duties of a nurse and housekeeper, and appeared to occupy toward Ranninger the relation of a person employed. In confirmation of this, it was shown that Ranninger, in his last will and testament, bequeathed to her, by name, a legacy of three hundred dollars, describing her as the niece of Ms deceased wife, and “ at present employed ” as Ms housekeeper. It can scarcely be questioned that Sophia Sieber was employed by Ranninger in the capacity stated; that she began that service during the serious ilMess of his second wife, and remained in that employment continuously until the day of his death.
There are some facts in the case, which might perhaps cast a doubt on her right to recover; but the auditor upon an examination of the whole case has found the facts essential to-her recovery, and these findings have been approved by the court. The findings of an auditor when thus approved will not be set aside excepting for flagrant error.
In McConnell’s App., 97 Pa. 31, the services were rendered at the rate of $4.00 per week. The first year’s wages were-paid in accordance with the contract; the demand for the sum sued for, was not made until after the death of the employer, nor-for two years and more after the claimant had left Ms employment. In that case it was held that under the circumstances the wages would be presumed to have been paid. “ This presumption,” says Mr. Justice Paxson in that case, “rests upon the known fact, that in England servants’ wages as a general rule are paid at stated periods, and it is entirely immaterial whether such periods are weekly, monthly or yearly; and upon the further fact, that a servant rarely leaves the service of an employer and remains away for months or years, without a settlement of some sort with his or her employer, or at least a demand for payment. The same facts exist in tins country, and there is, therefore, the same presumption. In either case it is a presumption which the law raises from a known state of facts and a known course of dealing. It is, however, a presumption of fact merely, and liable to be rebutted.”
In this case, however, the services were rendered up to the time of Ranninger’s death, and her claim for compensation was made on the first distribution; there was no course of *25dealing established between the parties; and,, although the promise to pay is clearly established, there was no agreement to pay at any particular time or at any designated rate. Her personal relations to Ranninger,,the nature of her services and the character of contract under which they were rendered, were peculiar and exceptional, and the presumption of payment which might ordinarily arise in the case of a domestic servant would not, we think, be applicable in such a case.
The decree of the Orphans’ Court is affirmed, and the appeal is dismissed at the cost of the appellant.